Citation Nr: 0725079	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  05-38 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder. 



REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on periods of duty with the United States 
Army Reserves from 1979 to 2003.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2005 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Paul, Minnesota (hereinafter RO).  

The issue of entitlement to service connection for a cervical 
spine disorder requires additional action by the RO, and is 
addressed in the remand portion of the decision below.  This 
issue is remanded to the RO via the Appeals Management Center 
in Washington, DC.    


FINDINGS OF FACT

1.  Clinical records report reflect the veteran reporting a 
history of an injury to the back while on civilian duty in 
October 1994; a November 1994 magnetic resonance imaging scan 
(MRI) of the lumbar spine revealed right-sided disc 
herniation at L5-S1 impinging on the right nerve rootlet and 
the veteran underwent a lumbar micro-diskectomy in January 
1995.   

2.  Lay statements from persons who served with the veteran 
support the veteran's assertions that activities during field 
training and other activities during reserve duty, such as 
assisting in the assembly of a field hospital and lifting 
heavy objects, aggravated her low back pain; photographs of 
record purport to show the veteran helping to assemble 
hospitals while serving in the field during reserve duty.  

3.  A physician, who stated that he was familiar with the 
type of history presented by the veteran due to his service 
in the military, stated that the rigor of the veteran's 
military duty aggravated her back disability.  




CONCLUSION OF LAW

A lumbar spine disorder was aggravated by military service.  
38 U.S.C.A. §§ 101(24), 1110, 1131, 1137, 1153, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that this law does not preclude the Board from 
adjudicating the issue involving the veteran's claim for 
service connection for a lumbar spine disorder.  This is so 
because the Board is taking action favorable to the veteran 
in the decision below.  As such, this decision poses no risk 
of prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).
 
Service connection may be granted for disability resulting 
from personal injury incurred in or disease contracted during 
active military, naval or air service, or for aggravation of 
a pre-existing injury or disease during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  The 
term "active military, naval, or air service" includes 
active duty, any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty for training during 
(INACDUTRA) which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty.  
38 U.S.C.A. § 101(24).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

The advantage of the evidentiary presumptions, provided by 
law, that assist veterans in establishing service connection 
for a disability do not extend to those who claim service 
connection based on a period of ACDUTRA or INACDUTRA.  
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that 
the Board did not err in not applying presumptions of sound 
condition and aggravation to appellant's claim where he 
served only on active duty for training and had not 
established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, 
"if a claim relates to a period of active duty for training, 
a disability must have manifested itself during that period; 
otherwise, the period does not qualify as active military 
service and claimant does not achieve veteran status for 
purposes of that claim" (emphasis in McManaway)); see also 
Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, 
J., concurring).  

There is evidence of record that reflects that the veteran 
served as a nurse in the Army Reserves on several periods of 
ACDUTRA and INACDUTRA between 1979 and 2003.  The most 
extensive period of ACDUTRA occurred during the Persian Gulf 
War between September 1990 and September 1991) and between 
September 2002 and September 2003.  The veteran contends that 
as a result of her duties during this military service, to 
include physical training, carrying heavy packs and wearing 
heavy helmets, sleeping on rough surfaces and assisting in 
the assembly of military hospital tents, she either incurred 
or aggravated a low back disability.  As support for her 
assertion, she has submitted lay statements from persons who 
served with the veteran indicating that activities during 
field training and other activities during reserve duty, such 
as assisting in the assembly of a field hospital and lifting 
heavy objects, aggravated her low back pain.  The veteran has 
submitted photographs that purport to show her helping to 
assemble hospitals while serving in the field during reserve 
duty.  

Clinical records reflect the veteran reporting a history of 
an injury to the back in October 1994, apparently during 
civilian life.  A November 1994 MRI of the lumbar spine 
revealed right-sided disc herniation at L5-S1 impinging on 
the right nerve rootlet and the veteran underwent a lumbar 
micro-diskectomy in January 1995.  

A private physician has supported the veteran's assertion 
that her low back disability was aggravated by her military 
service in a report from an April 2006 clinical visit.  This 
physician stated that he was familiar with the type of 
history presented by the veteran due to his own service in 
the military.  In particular, this physician stated as 
follows: 

I base my opinion upon review of the 
records and her stated history and to a 
high degree of medical certainty, the 
activities involved in an Army physical 
test, doing the bent knee sit ups, are 
very consistent with increasing disc 
pressure and could very well cause a 
lumbar disc herniation.  In fact, while 
on active duty in the military, I saw a 
number of patients who had exactly this 
presenting mechanism and in fact it was 
recognized that the P.T. test has a 
certain percentage of significant 
injuries that occur as a result of taking 
the test.  Her subsequent activities 
involving the twisting, bending, and 
lifting that are invariably associated 
with the assemblage of the dep meds [sic] 
type equipment and field training 
problems, as well as field exercises, 
clearly exacerbate this condition.  In 
addition, sleeping on the ground on hard 
surfaces also aggravates this condition.  

Given the medical opinion above and other documentation 
presented above, and the veteran's testimony with regard to 
the degree to which her military service exacerbated her back 
disability (the veteran, as a nurse, has the medical 
expertise to assess the impact her military service had upon 
her back disability), as well as the fact that there is no 
competent medical evidence indicating that there has been no 
aggravation of a back disability by the veteran's military 
service, the Board finds there to be sufficient evidence to 
find that the veteran has met her evidentiary burden of 
demonstrating that at least some portion of her lumbar spine 
disorder was aggravated by her military service.  Unless the 
preponderance of the evidence is against a claim, it cannot 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Thus, resolving all reasonable doubt in the veteran's favor, 
service connection is warranted for that portion of the 
veteran's lumbar spine disorder that was aggravated by 
military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for that portion of the veteran's lumbar 
spine disorder that was aggravated by military service is 
granted.  


REMAND

The veteran's representative in the hearing before the Board 
argued that the veteran should have been provided with a VA 
examination that included an opinion as to whether a cervical 
spine disability had been aggravated by military service.  
Review of the evidence of record leads the Board to agree 
that a VA examination including the requested opinion is 
necessary in this case in order to comply with the duty to 
assist the veteran.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

As such, this case is remanded for the following development: 

1.  The veteran must be afforded a VA 
examination that includes an opinion as 
to whether the rigors of military service 
as described by the veteran has resulted 
in a permanent increase in the severity 
of the underlying pathology, as opposed 
to merely increased symptomatology, 
associated with cervical disc disease 
diagnosed in February 1991.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
tests and studies, to include x-rays and 
other diagnostic procedures deemed 
necessary, must be conducted.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

2.  The RO must notify the veteran that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of this claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Following the development requested 
above, the claim for service connection 
for a cervical spine disorder must be 
readjudicated by the RO.  If this claim 
remains denied, a supplemental statement 
of the case should be issued, and the 
veteran and her representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


